           Case 4:20-cv-05050-EFS                  ECF No. 19        filed 02/26/21       PageID.1927 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                            FILED IN THE
                                                                                                             U.S. DISTRICT COURT
                                                                  for the_                             EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                            PAUL B.,
                                                                                                        Feb 26, 2021
                                                                                                              SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:20-CV-5050-EFS
                                                                     )
 ANDREW M. SAUL, Commissioner of Social Security,
                                                                     )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Stipulated Motion for Remand, ECF No. 17, is GRANTED. Judgment is entered for Plaintiff. This matter is
’
              REVERSED and REMANDED to the Commissioner of Social Security for further administrative proceedings pursuant
              to sentence four of 42 U.S.C. § 405(g).



This action was (check one):
’ tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge              Edward F. Shea                                                 on a
      Stipulated Motion for Remand, ECF No. 17.


Date: 2/26/2021                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Lennie Rasmussen
                                                                                          (By) Deputy Clerk

                                                                            Lennie Rasmussen
